NOTICE OF ALLOWABILITY

Response Filed
	Applicant’s response and amendment, filed July 3, 2020, has been entered and made of record.

Claims Allowed
	Claims 1-9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the invention as recited in claims 1-9 of the instant reissue application.  Specifically, with regard to claim 1, the prior art does not teach a ceiling fan with a plurality of second reinforcements on the blades, where the length of each of the plurality of second reinforcements becomes continuously shorter from a downstream side toward the upstream side (see also Fig. 4).  Itou (U.S. Patent Application Publication No. 2010/0129225) teaches a plurality of second reinforcements 6d but the length of the reinforcements does not become continuous shorter from a downstream side toward the upstream side (see Fig. 2 of Itou).  Also, with regard to claim 7, the prior art does not teach a ceiling fan having blades with a first reinforcement that extends from the root partway to the tip and over the step where the first root side reinforcement length of the first root side reinforcement is longer than the length of the plurality of second reinforcements.  Viens et al., U.S. Patent Application Publication No. 2010/0266415) teaches a spar 36 housed within cavities 34 that does not extend from .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-77316928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993



Conf:  /GKD/
Conf:  /GAS/